Exhibit FOR IMMEDIATE RELEASE At Heska Corporation: Jason Napolitano, Executive Vice President & CFO (970) 493-7272, Ext. 4105 Heska Announces Q309 Results Over $1 Million in Operating Income for 3rd Consecutive Quarter LOVELAND, CO, October 27, 2009 Heska Corporation (NASDAQ: HSKA, “Heska”or the “Company”) today reported financial results for itsthird quarter ended September 30, “The third quarter of 2009 was the most profitablequarter this year and the financial performanceexceeded our latest guidance.The strong cash flow fromour operations has allowed us to reduce our borrowings significantly,” said RobertGrieve, Heska’s Chairman and CEO.“We are excited by our future prospects, including the market opportunity presented bythe DRI-CHEM 7000® Veterinary Chemistry Analyzer - anew, high-end chemistry instrument that is aline-extension to our current offering.” Investor Conference Call Management will conduct a conference call on Tuesday, October 27, 2009 at 9:00 a.m. MDT (11:00a.m. EDT) to discuss the third quarter 2009 financial results.To participate, dial (877) 941-8609 (domestic) or (480) 629-9818 (international); the conference call access number is 4171626.The conference call will also be broadcast live over the Internet at http://www.heska.com.To listen, simply log on to the web at this address at least ten minutes prior to the start of the call to register, download and install any necessary audio software.Telephone replays of the conference call will be available for playback until November 10, 2009.The telephone replay may be accessed by dialing (800) 406-7325 (domestic) or (303) 590-3030 (international).The webcast replay may be accessed from Heska’s home page at www.heska.com until November 10, About Heska Heska Corporation (NASDAQ: HSKA) sells advanced veterinary diagnostic and other specialty veterinary products.Heska’s state-of-the-art offerings to its customers include diagnostic instruments and supplies as well as single use, point-of-care tests, pharmaceuticals and vaccines.The company’s core focus is on the canine and feline markets where it strives to provide high value products and unparalleled customer support to veterinarians.For further information on Heska and its products, visit the company’s website at www.heska.com. Forward-Looking Statements This announcement contains forward-looking statements regarding Heska’s future financial and operating results.These statements are based on current expectations and are subject to a number of risks and uncertainties.Investors should note that there is an inherent risk in using past results, including trends, to predict future outcomes.In addition, factors that could affect the business and financial results of Heska generally include the following: uncertainties related to the anticipated loss, after November 1, 2009, of access to products fromAbbott Point of Care Inc., which represent approximately 18% of Heska’s revenue for the year ended September 30, 2009, as well as uncertainties related to the loss of exclusive access to these products on May 1, 2009; uncertainties regarding Heska’s reliance on third parties to whom Heska has granted substantial marketing rights to certain of Heska’s existing products and whom may be large Heska customers;uncertainties regarding Heska’s ability to generate profits and positive cash flowin future periods; uncertainties surrounding the success of future products, including Heska’s ability to adhere to stated deadlines and successfully commercialize such products; risks regarding Heska’s ability to successfully market, sell and distribute its products in an economically sustainable manner; uncertainties related to Heska’s ability to maintain its listing on the Nasdaq Capital Market; competition, including uncertainties regarding the impact of new products competitors have recently launched or may launch in the future;risks regarding Heska’s reliance on third-party suppliers, which is substantial and could have significant negative consequences if Heska were to lose exclusive rights or access to a product due to a supplier decision or for other reasons; risks related to Heska’s reliance on third parties to properly and timely complete certain research and development activities;uncertainties regarding Heska’s ability to continue to meet its covenant obligations under its borrowing agreement; uncertainties related to Heska’s ability to raise additional capital, if necessary or advisable; the level of Heska’s fixed expense, which is significant, and the corresponding cash flow and liquidity-related risks resulting from unanticipated revenue and gross margin shortfalls; uncertainties regarding overall economic conditions, the affect of these conditions on Heska’s business, which may change as compared to historical results, and Heska’s accuracy in predicting these and related matters;and the risks set forth in Heska’s filings and future filings with the Securities and Exchange Commission, including those set forth in Heska’s Annual Report on Form 10-K for the year ended December31, 2008 and Quarterly Report on Form 10-Q for the quarter ended June 30, 2009. Financial Table Follows: Consolidated Statements of Operations In Thousands, Except per Share Amounts (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2009 2008 2009 Revenue, net: Core companion animal health $ 19,240 $ 16,892 $ 54,473 $ 51,908 Other vaccines, pharmaceuticals and products 2,446 2,658 11,746 6,412 Total revenue, net 21,686 19,550 66,219 58,320 Cost of revenue 13,490 12,130 41,716 36,496 Gross profit 8,196 7,420 24,503 21,824 Operating expenses: Selling and marketing 4,458 3,695 14,024 11,075 Research and development 506 457 1,462 1,308 General and administrative 2,134 2,109 6,756 6,255 Total operating expenses 7,098 6,261 22,242 18,638 Operating income 1,098 1,159 2,261 3,186 Interest and other (income) expense, net 153 (13 ) 500 193 Income before income taxes 945 1,172 1,761 2,993 Income tax expense 368 429 744 1,211 Net income $ 577 $ 743 $ 1,017 $ 1,782 Basic net income per share $ 0.01 $ 0.01 $ 0.02 $ 0.03 Diluted net income per share $ 0.01 $ 0.01 $ 0.02 $ 0.03 Shares used for basic net income per share 51,797 52,123 51,625 52,049 Shares used for diluted net income per share 52,580 52,192 53,774 52,060 Balance Sheet Data In
